 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    JEFF JONES,                                         Case No. 3:19-cv-00150-RCJ-WGC
12                        Petitioner,                     ORDER
13            v.
14    QUENTIN BYRNE,
15                        Respondent.
16

17           Petitioner has filed an application to proceed in forma pauperis (ECF No. 1). The court

18   finds that petitioner is able to pay the full habeas corpus filing fee of five dollars ($5.00).

19           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

20   No. 1) is DENIED. Petitioner shall have thirty (30) days from the date that this order is entered

21   to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to comply will

22   result in the dismissal of this action.

23           IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

24   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

25   order attached to the check paying the filing fee.

26         DATED:
            DATED:This 18th day of April, 2019.

27                                                                   ______________________________
                                                                     ROBERT C. JONES
28                                                                   United States District Judge
                                                          1
